DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase "preferably" which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 recites “white line equipment”. The claimed term is not understood as the definition of this term was not found. 
Claim 1 recites “the shaft” in line 3 without a proper antecedent basis.
Claim 1 recites “a basically cylindrical shape” and it is unclear because the specification fails to provide a standard for ascertaining what is or what is not a basically cylindrical shape.
Claim 1 recites “the upper opening of the retainer” without a proper antecedent basis.
Claim 1 recites “the plane of the bottom surface of the base” without a proper antecedent basis.
Claim 1 recites “at least said lip-shaped cavities being made of rubber having a Shore A hardness of 62 to 78”. However, a cavity is an empty space and is absent of material. Therefore, a cavity cannot be made from rubber and the abovementioned is indefinite.
Claims 2-3 are rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 1.
Claim 3 recites “grease having a kinematic viscosity at 40 oC of about 220 mm2/s. The term “about” in claim 3 is a relative term which renders the claim indefinite as the specification does not provide a standard for ascertaining the requisite degree and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schloetzer (European Patent Document EP 1,431,585 B1).

As per claim 1, Schloetzer discloses a rotor shaft retainer (2, 4, 8, 9, and 10, collectively; figure 3), preferably to be used in an electric pump intended for use in white line equipment, and in particular to be coupled to the upper edge of the electric pump housing, and capable of allowing sealing of the shaft passing therethrough, said retainer having a basically cylindrical shape (as shown; figures 3, 4) and consisting of a disc-shaped base externally provided with fixing ring and a cylindrical dome uppermost provided with an opening, defining a central passageway formed from said opening to a lower opening of the base, whereas the central passageway comprises at least two lips-shaped annular cavities projecting themselves in the inner radial direction and facing the upper opening of the retainer (see annotated figure 4 below). 


    PNG
    media_image1.png
    426
    707
    media_image1.png
    Greyscale


Schloetzer does not explicitly disclose at least said lips-shaped cavities being made of rubber having a Shore A hardness of 62 to 78, and defining respective angles between 38 and 58 degrees in relation to the plane of the bottom surface of the base. 
However, Schloetzer does teach the material forming the cavities are made of rubber (paragraph [0024]), and form an angle in relation to the plane of the bottom surface of the base (paragraph [0032]).
The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (see MPEP 2144.07). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Schloetzer’s rubber to incorporate material having Shore A hardness of 62 to 78 since the selection of a known material based on its suitability for its intended use only requires routine skill in the art.
Furthermore, changes in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant (see MPEP 2144.04). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Schloetzer’s cavities to form an angle between 38-58 degrees.

As per claim 2, Schloetzer discloses the rotor shaft retainer according to claim 1, and further discloses wherein it comprises three lips-shaped cavities (three cavities made from rings 8, 9 and 10; figure 4). Schloetzer does not explicitly teach wherein the cavities form an inclination angle between 43 and 53 degrees. Changes in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant (see MPEP 2144.04). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Schloetzer’s cavities to form an angle between 43-53 degrees.

As per claim 3, Schloetzer discloses the rotor shaft retainer according to claim 1, and further discloses wherein between each annular lips-shaped cavity and its upper adjacent one is defined a chamber partially filled with grease (chambers 20, 21 partially filled with lubricant (grease); paragraph [0036]). Schloetzer does not explicitly teach wherein the grease has a kinematic viscosity at 40° C. of about 220 mm2/s. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (see MPEP 2144.07). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Schloetzer’s lubricant to incorporate a grease material having a kinematic viscosity at 40° C. of about 220 mm2/s since the selection of a known material based on its suitability for its intended use only requires routine skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cho et al. (U.S. Pre-Grant Publication No. 2019/0383303) teaches a shaft retainer having seals at an angle.
Joco et al. (U.S. Pre-Grant Publication No. 2009/0274548) teaches a shaft retainer having seals at an angle.
Kolb et al. (U.S. Pre-Grant Publication No. 2009/0108540) teaches a shaft retainer having seals at an angle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745